Case 1:18-cr-04149-MV Document1 Filed 12/19/18 Page 1 of1
ILE;
At Alby

‘eae

Guerque NM
INTHE UNITED STATES DisTRICT couRE;... PEC 19 2018

FOR THE DISTRICT OF NEW MEXICO

 

UNITED STATES OF AMERICA, )
)
Plaintiff, y  er.No. 18-4149 MV
)
Vs. ) 18 U.S.C. §§ 1153 and 1112: Voluntary
) Manslaughter.
HYRON GORMAN, )
)
)
Defendant.
INFORMATION

The United States Attorney charges:

On or about November 2, 2016 in Indian Country, in McKinley County, in the District of
New Mexico, the defendant, HYRON GORMAN, an Indian, while in sudden quarrel and
therefore without malice, unlawfully killed John Doe.

In violation of 18 U.S.C. §§ 1153 and 1112.

JOHN C. ANDERSON
United States Attorney

CC

ELISA C. DIMAS

Assistant U.S. Attorney

P.O. Box 607

Albuquerque, NM 87103-0607
(505) 346-7274
